By this proceeding the petitioner Pillsbury Flour Mills Company, employer, and Liberty Mutual Insurance Company, insurance carrier, seek to review an award of the State Industrial Commission entered November 18, 1938, in favor of George Riley McNeill, respondent, who was claimant in the State Industrial Commission, which award found that respondent was totally temporarily disabled by reason of an accidental injury and ordered payment accordingly.
One of the specifications of error in the petition for review is that the evidence is not sufficient to support the award. On March 28, 1939, respondent filed a confession of error in which it is admitted that the evidence in the record now before us might be insufficient. He suggests that the cause be remanded to the State Industrial Commission for further proceedings, but such proceeding is not authorized for such purpose.
Under the authority of Harbour-Longmire Co. v. Owrey,167 Okla. 417, 30 P.2d 163, upon the filing of such confession of error, the award may be vacated.
The award is vacated.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, CORN, GIBSON, and HURST, JJ., concur. DAVISON and DANNER, JJ., absent.